Title: Enclosure: Floridablanca to William Carmichael, 24 November 1784
From: Floridablanca, José Moñino y Redondo, conde de
To: Carmichael, William

 

Sir
S[a]n Lorenzo 24th Novr 1784

The King has not only condescended with pleasure to permit the extraction of the Jack Ass which you sollicit on acct of General Washington But further his Majesty desirous that this Commission should be executed to the entire Satisfaction of so distinguished a personage, has ordered me to look out for & place at your orders two of the best of those Animals, in case that an accident should happen to one on the passage. I shall advise you when they are ready, & in the mean time I renew my Desires to be of use to you & pray God to preserve you many years. I am & &c.

(Signed) Count of Florida Blanca

